Citation Nr: 1808954	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability with L5-S1 degenerative joint disease. 


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for degenerative joint disease, L5-S1, residuals of back injury with an evaluation of 10 percent effective April 13, 1999.

In a February 2010 decision, the Board denied an initial rating in excess of 10 percent for the low back disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court vacated that portion of the Board's February 2010 decision that denied an initial rating in excess of 10 percent for a low back disability and remanded the matter to the Board for compliance with the directives specified by the Court. 

In an August 2010 decision, the Board remanded the case to the RO for further development of the evidence and for due process development. 

In a March 2012 rating decision, the RO increased the Veteran's disability evaluation to 20 percent, effective April 13, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2012 decision, the Board denied the Veteran's claim for an initial rating higher than 20 percent.  The Veteran appealed the decision to the Court.  In September 2013, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision. The Court determined that the February 2012 VA examination report relied upon by the Board was inadequate. Specifically, the Court noted that the VA examiner failed to address whether the Veteran experienced additional functional loss and limitation of motion of the thoracolumbar spine during flare-ups of the low back symptoms.

The Board remanded the Veteran's claim for a new VA examination and to obtain medical records in May 2014.  A new VA examination was performed in March 2015 and additional VA treatment records were associated with the Veteran's claims file.  The RO issued a Supplemental Statement of the Case in July 2015, and the appeal was returned to the Board for further appellate action.  In April 2016, the Board issued a decision denying a rating in excess of 20 percent 

The Veteran appealed the April 2016 decision to the Court.  In February 2017, the Court issued an Order vacating the April 2016 Board decision and remanding the case pursuant to a Joint Motion for Remand (JMR).  The JMR directed the Board to discuss findings on several VA examinations pertaining to urinary frequency, nocturia, and neurological symptoms and determine whether a separate compensable rating is warranted in compliance with Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

In March 2015, a VA examination was obtained to determine the severity of her condition.  However, since the Veteran's March 2015 VA examination, the Court has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  In order to comply with Correia, a new examination should be obtained on remand that addresses the CAVC's directive. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

Additionally, the Veteran has reported symptoms of frequent voiding and nocturia as well as neuropathy of the lower left and right extremities.  A VA examiner has determined that those symptoms were not unrelated to the Veteran's service-connected low back disability.  The Veteran may be entitled to separate compensable ratings pursuant to 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) based upon these additional symptoms.  Therefore, the RO should determine if the Veteran suffers from any current disability which could merit a separate compensable disability rating.

Accordingly, the case is REMANDED for the following action:

1. Any outstanding treatment records should be obtained and associated with the Veteran's claims file in VBMS.

2. After the entire claims folder and any outstanding treatment records have been associated with the Veteran's claims file in VBMS, the RO should schedule the Veteran for a VA examination for worsening of her service-connected low back disability.  The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. 

The examiner should opine as to the current nature and extent of the Veteran's low back disability.  In rendering this opinion, the examiner must address each of the following:

a) The examiner should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b) The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.  The examiner must specifically test for and discuss the Veteran's complaints of worsening of her service-connected low back disability.

c) The examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neurological disorder found to be present is due to or a result of the Veteran's service-low back disability. If it is determined that she does have a neurological disability related to her service-connected low back disability, the examiner must identify the nerve(s) involved.  For each such nerve, the examiner must determine whether the disability is mild, moderate, or severe in degree.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




